United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1458
                                   ___________

Marlin E. Jones,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Legal Aid of Nebraska; David M.         *
Pantos, Executive Director of Legal     * [UNPUBLISHED]
Aid of Nebraska; Jennifer Gaughan,      *
Director of Litigation for Legal Aid    *
of Nebraska,                            *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 4, 2011
                                Filed: May 13, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

     Marlin E. Jones appeals the district’s court’s1 order denying post-judgment
motions in his lawsuit alleging violations of federal and state law. We find no basis




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
for overturning the order. Accordingly, we affirm. See 8th Cir. R. 47B. We also
deny Jones’s pending motions for counsel and for copies of district court documents.
                       ______________________________




                                        -2-